DETAILED ACTION
1.	This communication is responsive to the Amendment filed 11/10/2022. Claims 4-5, 12 and 17-18 have been amended.  Claims 1-2 and 21-54 have been cancelled.  An Electronic Terminal Disclaimer has been filed and approved on 11/10/2022.  Claims 3-20 are pending in this application.  This action is made Final.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	Due to the number of references submitted on 11/10/2022 (more than 200), by initialing each of the cited references on the accompanying 1449 forms, the Examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review is made of the cited references.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heckerman et al. (US 2009/0326832) hereinafter Heckerman in view of Guyon (US 2011/0184896).

Claims 1-2 (Canceled)

In claim 3, Heckerman discloses “A computer-implemented method, comprising: 
a. receiving data relating to one or more phenotypes of a subject or family members of the subject ([0056], population structure engine 430 can comprise a computing environment to generate one or more graphical models.  The graphical model can exploit one or more selected sub-models when identifying phenotypes including the derivation of a population structure sub-model (e.g., as operative by sub-model module 440) for use in correlating predictor variables and target variables.  The population structure sub-model allows for the correlation of genotype data with phenotype data when identifying phenotypes utilizing population data set 450); 
b. receiving data relating to one or more genotypes of the subject or family members of the subject ([0030] data correlation environment 200 comprises a genotype data elements 205, 210, and 215 that can illustratively describe the relationships of an observed family unit (e.g., father, mother, and child, respectively).  Data correlation environment 200 can translate the pedigree elements into population structure sub-model components 220, 225, and 230, respectively); 
c. using a programmed computer processor, ranking a plurality of genes based at least in part on their association score with the one or more phenotypes ([0063] a population structure sub-model is generated using the received data.  Data correlations are then determined between identified predictor variables and target variables at block 940.  Phenotypes are then identified using population structure sub-model and population genetic data according to the correlations determined by the generated population structure sub-model [0064] optimization component can employ one of numerous methodologies for learning from data and then drawing inferences from the models so constructed (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation [0066] The optimization component, can take into consideration historical data, and data about current context.  Accordingly, an expected-utility-based analysis can be used to provide inputs or hints to other components or for taking automated action directly.  Ranking and confidence measures can be calculated and employed in connection with such analysis); 
d. using the programmed computer processor, ranking the plurality of genes of the one or more genotypes using an inheritance pattern score that is based on allowed genotypes ([0063] a population structure sub-model is generated using the received data.  Data correlations are then determined between identified predictor variables and target variables at block 940.  Phenotypes are then identified using population structure sub-model and population genetic data according to the correlations determined by the generated population structure sub-model [0064] optimization component can employ one of numerous methodologies for learning from data and then drawing inferences from the models so constructed (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation [0066] The optimization component, can take into consideration historical data, and data about current context.  Accordingly, an expected-utility-based analysis can be used to provide inputs or hints to other components or for taking automated action directly.  Ranking and confidence measures can be calculated and employed in connection with such analysis)”.
Heckerman does not appear to explicitly disclose, however, Guyon discloses 
“e. generating an output with at least a subset of the plurality of genes ranked based on the association score and inheritance pattern score ([0016] establish a ranking among candidate genes or proteins, the most promising ones coming at the top of the list.  To be truly effective, such a ranked list must incorporate knowledge from a great variety of sources, including genomic DNA information, gene expression, protein concentration, and pharmacological and toxicological data [0099] choosing subsets of genes and building new predictors are ways of substituting computer experiments for laboratory experiments that knock out genes and observe the consequence of the phenotype.  The goal of target selection is to determine which feature(s) have the greatest impact on the health of the patient. One refers to the "relevance" of the feature(s) with respect to the condition or phenotype under study.  It may be a good idea to score features using multiple predictors and using a combined score to select features)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Heckerman and Guyon, the suggestion/motivation for doing so would have been to provide useful biological information to the public by analyzing combined data from a number of sources of varying quantity, quality and origin ([0017]).	

In claim 4, Heckerman teaches 
The method of claim 3, wherein the one or more phenotypes comprise one or more diseases, traits, symptoms, laboratory values, diagnoses, behaviors, conditions, or a combination thereof ([0002] Genome-wide association (GWA) studies are used for personalized medicine.  In such studies, the genotype of individuals is correlated with various types of phenotypes such as whether a person has or will get a disease, whether a person's disease will recur, and whether a person will react well or badly to treatment [0003] disease traits are independent and identically distributed (iid) across individuals).  

In claim 5, Guyon teaches 
The method of claim 3, wherein the association score comprises the association of one or more genes with one or more of: genes, proteins, RNAs, pathognomonic features, clinical features, diseases, traits, symptoms, laboratory values, diagnoses, behaviors, conditions, differential diagnoses, prognoses, genetic history, familial information, hereditary information, human phenotypes, non-human phenotypes, genotypes, genomes, exomes, pathways, disease ontology, phenotype ontology, and gene ontology, or any combination thereof ([0016] a ranked list must incorporate knowledge from a great variety of sources, including genomic DNA information, gene expression, protein concentration, and pharmacological and toxicological data).  

In claim 6, Guyon teaches 
The method of claim 5, wherein the association score represents a positive association ([0133] Large positive wi values indicate strong correlation with class (+)).  

In claim 7, Guyon teaches 
The method of claim 5, wherein the association score represents a neutral association ([0105] Scores include prediction success rate of a classifier built using a single feature; absolute value of the weights of a linear classifier; value of a correlation coefficient between the feature vector and the target feature vector consisting of (+1) and (-1) values corresponding to class lables A or B (in a two class problem)).

In claim 8, Guyon teaches 
The method of claim 5, wherein the association score represents a negative association ([0133] large negative wi values indicate strong correlation with class (-)).  

In claim 9, Guyon teaches 
The method of claim 5, wherein the association score is comprised of the combination of ranks of two or more genes ([0316] scores and coefficients, e.g., values of gene expression coefficients, can be visualized by associating a color map to the score values).  

In claim 10, Guyon teaches 
The method of claim 5, wherein the plurality of genes are ranked in computer memory ([0317] Ranked lists of features can also be visualized as a matrix of colored coefficients).

In claim 11, Heckerman teaches 
The method of claim 6, wherein the plurality of genes is ranked substantially or entirely based on the association score ([0063] a population structure sub-model is generated using the received data.  Data correlations are then determined between identified predictor variables and target variables at block 940.  Phenotypes are then identified using population structure sub-model and population genetic data according to the correlations determined by the generated population structure sub-model [0064] optimization component can employ one of numerous methodologies for learning from data and then drawing inferences from the models so constructed (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation [0066] The optimization component, can take into consideration historical data, and data about current context.  Accordingly, an expected-utility-based analysis can be used to provide inputs or hints to other components or for taking automated action directly.  Ranking and confidence measures can be calculated and employed in connection with such analysis).

In claim 12, Guyon teaches 
The method of claim 3, wherein the association score is related to the number of clinical features and/or diagnoses associated with the plurality of genes ([0041] analyze biological data generated at multiple stages of investigation into biological functions, and further, to integrate the different kinds of data for novel diagnostic and prognostic determinations.  For example, biological data obtained from clinical case information, such as diagnostic test data, family or genetic histories, prior or current medical treatments and the clinical outcomes of such activities, and published medical literature).  

In claim 13, Guyon teaches 
The method of claim 12, wherein the association score is a weighted score ([0137] The inputs that are weighted by the largest values have the most influence in the classification decision. Therefore, if the classifier performs well, those inputs with largest weights correspond to the most informative features, or in this instance, genes).  

In claim 14, Guyon teaches 
The method of claim 13, wherein the weighted score is based on (i) familial and/or hereditary information; (ii) specificity of a clinical feature-to-gene relationship; and/or (iii) reciprocity of clinical features and/or diseases associated with the genes ([0006] In the genomic era, diseases are interpreted as a deficiency of the genetic program to adapt to its environment caused by missing, lost, exaggerated or corrupted genetic information.  We are moving towards an age when disease and disease susceptibility will be described and remedied not only in terms of their symptoms (phenotype), but in term of their cause: external agents and genetic malfunction (genotype) [0007] Correcting a genetic malfunction can occur at the DNA level using gene therapy.  The replacement of destroyed tissues due to, e.g., arthrosis, heart disease, or neuro-degeneration, could be achieved be activating natural regeneration processes, following a similar mechanism as that of embryonic development).  

In claim 15, Guyon teaches 
The method of claim 14, wherein the familial and/or hereditary information comprises the number of affected individuals in a family that is exhibiting a clinical feature and/or diagnosis ([0056] The input data set comprises a sequence of data samples from a continuous variable.  The data samples fall within two or more classification categories.  The bin and class-tracking variables are initialized.  Bin variables relate to resolution, while class-tracking variables relate to the number of classifications within the data set.  Determining the values for initialization of the bin and class-tracking variables may be performed manually or through an automated process, such as a computer program for analyzing the input data set).  

In claim 16, Guyon teaches 
The method of claim 14, wherein the specificity of the clinical feature-to-gene relationship comprises pathognomonic features ([0114] For some features, e.g., genes, one can obtain patterns from various sources.  Assume that one wishes to assess the relevance of certain genes with respect to a given disease.  Gene scores (or gene subsets scores) can be derived from DNA microarray gene expression coefficients for a variety of diseased and normal patients.  Other scores can be obtained from protein arrays, and still other scores can be obtained by correlation of the citation of various genes with the given disease from published medical articles.  In each case, a feature subset data structure can be constructed.  These structures can then be combined to select feature subsets based on the combined information).

In claim 17, Guyon teaches 
The method of claim 3, wherein the output comprises a comparison of the data based on the association score that identifies the likelihood of one or more of: causative genes, neutral genes and non-causative genes ([0082] For each event to be recorded (called a "pattern", which may correspond to a patient, a tissue, etc.) transform the inputs obtained by a sensor (such as a DNA microarray, a spectrometer) or transform textual information into a fixed dimension vector.  The elements of the vector (called "features", input variables, components, or attributes) are computed from the data coming from the sensors or the text in a fixed determined way).

In claim 18, Heckerman teaches 
The method of claim 3, wherein the data comprises two or more genotypes ([0030] data correlation environment 200 comprises a genotype data elements 205, 210, and 215 that can illustratively describe the relationships of an observed family unit (e.g., father, mother, and child, respectively)).

In claim 19, Heckerman teaches 
The method of claim 18, wherein the ranking comprises ranking the two or more genotypes ([0063] a population structure sub-model is generated using the received data.  Data correlations are then determined between identified predictor variables and target variables at block 940.  Phenotypes are then identified using population structure sub-model and population genetic data according to the correlations determined by the generated population structure sub-model [0064] optimization component can employ one of numerous methodologies for learning from data and then drawing inferences from the models so constructed (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation [0066] The optimization component, can take into consideration historical data, and data about current context.  Accordingly, an expected-utility-based analysis can be used to provide inputs or hints to other components or for taking automated action directly.  Ranking and confidence measures can be calculated and employed in connection with such analysis).  

In claim 20, Heckerman teaches 
The method of claim 19, wherein the two or more genotypes are ranked based on the inheritance pattern score ([0063] a population structure sub-model is generated using the received data.  Data correlations are then determined between identified predictor variables and target variables at block 940.  Phenotypes are then identified using population structure sub-model and population genetic data according to the correlations determined by the generated population structure sub-model [0064] optimization component can employ one of numerous methodologies for learning from data and then drawing inferences from the models so constructed (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation [0066] The optimization component, can take into consideration historical data, and data about current context.  Accordingly, an expected-utility-based analysis can be used to provide inputs or hints to other components or for taking automated action directly.  Ranking and confidence measures can be calculated and employed in connection with such analysis).
Claims 21-54 (Canceled)

Response to Amendment
8.	The rejections given under 35 U.S.C. 112(b) have been withdrawn because the affected claims have been canceled.

Response to Arguments
9.	To expedite the prosecution the Examiner suggests to incorporate the following detail information about association score and inheritance pattern score into independent claim 3:
(1) association score is a weighted score, wherein the weighted score is based on (i) familial and/or hereditary information; (ii) specificity of a clinical feature-to-gene relationship; and/or (iii) reciprocity of clinical features and/or diseases associated with the genes (claim 13 and 14).
(2) inheritance pattern score is at least partially based on a likelihood of the genotype to explain a particular inheritance pattern, a segregation pattern, or a combination thereof.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157